27725 Stansbury, Suite 200 12900 Hall Road, Suite Farmington Hills, MI 48334 Sterling Heights, MI 48313-1153 Phone 248-355-1040 Phone 586-254-1040 Fax 248-355-1084 Fax 586-254-1805 Web www.uhyllp-us.com April 21, 2015 U.S. Securities and Exchange Commission treet, N.E. Washington D.C. 20549 Re: HPIL Holding Dear Ladies and Gentlemen: We have read Item of Form 8-K concerning our firm dated April of HPIL Holding that we understand the Company intends to file with the U.S. Securities and Exchange Commission on or about April and are in agreement with the statements contained in the second, third, fourth and fifth paragraphs therein. We have no basis to agree or disagree with other statements of the registrant contained therein. Very truly yours, A member of UHY International, a network of independent accounting and consulting firms
